At the outset, we would like to congratulate you,
Mr. President, on your outstanding election to guide our
work during the fifty-fourth session of the United Nations
General Assembly and, through you, to pay a well-deserved
tribute to your country, the Republic of Namibia. My
country subscribes to the generally held view that your
well-known diplomatic skills and broad experience will
contribute to the success of our work.
We also warmly congratulate the new Member States,
Kiribati, Nauru and Tonga, on their admission to the great
family of the United Nations. This is a great victory for the
principles of free expression and self-determination of
peoples and nations. That is the only way to enrich the
democratic nature of the United Nations with the diversity
and universality of mankind.
It is with optimism and hope that we participate in
this session of the General Assembly. We reaffirm our
full commitment to the purposes and principles that were
the basis for the establishment of the world Organization.
We believe that its more than 50 years of existence,
which have made their mark on the twentieth century and
have helped bring about great social, political, economic
and technological changes, constitute a positive legacy for
the future of mankind.
We have high hopes for this session because those
long years of experience and the fact that we are about to
enter the third millennium mean that we can talk of a
United Nations jubilee for the new era, in which mankind
should fully benefit from our achievement of the goals
and ideals of a world of peace, free from war and
conflict. We want all men and women to be able to enjoy
their most inalienable rights — to freedom, dignity and
equality — and we want all the world's nations and
peoples to live in justice and equity. Ultimately, we want
all human beings, without distinction and without
discrimination, to enjoy the benefits of economic, social
and cultural progress.
But in spite of these long years of history, the end
of the cold war, our long experience and the many events
that have taken place in this half-century process —


advances in the new technologies of space exploration,
atomic science, remote sensing and other progress that is of
incalculable value for the future of mankind — we note
with concern that we have yet to guarantee peace and
security for all nations.
That is why we must adopt strategies and measures
that will enable developing countries to take advantage of
their opportunities for progress and that will make it
possible for all people to enjoy the best possible living
conditions on this, our home planet. We must make sure
that, as our common heritage, education, science and
technology reach all people so that human development can
enable them to enjoy their rights to dignity and
responsibility. We must examine our consciences and
understand that it is we ourselves who are slowing the
advance of human progress.
The desire for power and world hegemony,
exacerbated by extremism, ethnic and racial discrimination
and intolerance and fanaticism born of political beliefs and
theories, has created a climate of war, terror and insecurity
in many parts of the world and could unleash a new world
confrontation. The most striking examples of this may be
seen in the situations in the Persian Gulf, the Balkans, the
Middle East, Africa and Latin America, as well as in the
recent escalation of violence in South-East Asia.
Moreover, despite the demands of third-world
countries and the attempts to establish a new world
economic order that would be more just and equitable for
all, the present unjust economic system continues to prevail,
impeding trade between the North and the South. We must
realize that the economic situation is an irreplaceable
element of the balance of domestic and international peace
and security: peace does not mean the mere absence of
hostilities; it is a state of perfect harmony in human life in
the economic, social, cultural and moral spheres. For Africa
and for the Africans, political idealism can flourish only if
it is attended by concrete action that will guarantee human
survival and justify the aims of that idealism. Let us not
forget that political idealism of any kind is based on a
culture appropriate to the population in question. Here,
human beings are the raw material, and the proper
conditions must be present for the success of that kind of
ideal political system. Hence, so long as the peoples of
Africa suffer from hunger, poverty, war and pandemic
disease, and so long as they are overwhelmed by cultural
deficiencies, ignorance and illiteracy, efforts to democratize
their States and ensure peace will always fail.
It is said that an empty sack cannot stand by itself.
Africa needs economic inputs, technology transfer for
development, and recognition of its cultural and moral
values, so that internecine struggle will cease and so that
democracy and political theories will be employed in the
most objective way.
That is why Central African heads of States
members of the Economic Commission of Central African
States and of the Central African Economic and Monetary
Commission, meeting at Malabo, Equatorial Guinea, from
23 to 26 June 1999, carefully studied all these factors and
adopted, inter alia, strategies to prevent conflict in the
region. They decided to establish a subregional
parliament, a peacekeeping force and an institute for the
promotion and defence of human rights. We hope that the
United Nations will support these decisions.
The reality is that in Africa there is strong pressure
from underdevelopment, poverty, unemployment and
illiteracy which justifies the flight of intellectuals and the
current exodus of Africans to developed countries in
search of a livelihood. Accordingly, we call for United
Nations support for the decision adopted in Algeria by the
heads of State of Africa to increase humanitarian support
for the millions of African refugees, to amounts
comparable to those given other regions.
This is also for me a favourable opportunity to
reaffirm our solidarity with the political will and the
determination of the African States to speed up the
mechanisms for integration and unity, to meet the
challenges of globalization in order to ensure global
development for mankind. In order for political and
democratic systems to succeed in Africa, the economy
and economic culture should have a key role among the
elements that go along with them, for otherwise they
would develop without any objective basis.
Unfortunately, we find that currently there is no firm
political will for cooperation between the North and
South, as there was in the past. In fact, now there is just
a clash of various selfish interests in which the strongest
or the richest always win.
At this time we recall the great projects of economic
cooperation in post-war Europe which enlivened Europe,
South-East Asia, Latin America and the Middle East.
Attempts of the same kind have been sought for Africa
with the construction of considerable infrastructure to help
the peoples of this continent: for example, the Aswan
dam in Egypt, hydroelectric power stations on the Volta
2


River in Ghana, in Inga in the Democratic Republic of the
Congo and in Mombasa in Tanzania. Unfortunately, this
political will to aid the development of the continent has
not continued.
This, then, is the high price for the independence of
African nations. The political development of the continent
is now confronted with a number of difficulties and
challenges.
First is the need to establish sincere industrial
cooperation with developed countries, instead of the present
merciless extraction of natural resources and their
exportation as raw materials, with no compensatory
exchange for technologies to process them.
Secondly, there is need to achieve fair prices in the
exchange of natural resources for manufactured goods, as
prices have not gone up more than 25 per cent since
independence.
A third challenge is that credit is given under
conditions that do not allow the population to satisfy its
needs nor to profit from corresponding investments, the
debt for which is mortgaging the economy.
Fourth, conditions are imposed on cooperation using
political criteria that do not take into account the reality of
African societies, as well as another series of conditions
that funnel the benefits of the current international
economic system to a powerful few.
Nonetheless, we recognize and are grateful for the
decision by the seven major industrialized countries to retire
the debt of developing countries. We cherish the hope this
political will may spread to all donor countries and that its
application will not be according to selective and
exclusionary criteria.
Praiseworthy in the same way is the initiative by the
Administration of the President of the United States of
America to increase American investment in Africa, an
initiative which we hope will be a second Marshall Plan for
the African continent.
Certainly, the consequences of selfishness and of
unfair distribution of available resources have created, in
the developed as much as in the developing countries,
frustrated groups of people who today are a cause of
political and social instability in many parts of the world.
With respect to human resources, we must analyze
in depth the causes of the current juvenile delinquency,
organized crime, rape, kidnappings and indiscriminate
killings, drug addiction and drug trafficking, alcoholism,
prostitution, money laundering, counterfeiting, terrorism
and corruption which exist at all social levels everywhere.
All these practices challenge us and compromise the
future of humanity.
Our concern is that these behaviours make up our
legacy for the generations of the third millennium. Does
the new epoch to which we aspire beginning in the year
2000 presuppose the rise of some and the regression to
poverty and misery of others? Can international peace and
security guarantee protection only for some, denying it to
others?
Equatorial Guinea does not aspire to hegemony or
power, yet we speak here with the conviction of the
obligation that falls to us as a member of this democratic
international community to ask for what is best for
mankind.
Socio-political development and technological
advances tell us that we are in a different galaxy from
that of earlier times. The United Nations is the only
Organization that has exercised leadership in the process
of the world's development. Yet after 54 years, we must
realize that the terms of reference of the world's current
socio-political reality are not those in effect in 1945. It is
clear that the United Nations is similarly undergoing
changes which correspond to this moment in history, in
social philosophy, mechanisms, structure and action.
Today we talk of democracy as the only way to
promote the development of peoples, ensure peace and
guarantee respect for human dignity. Today we talk of
globalizing world politics and policies and of the
governance of States because the concept of social
development finds its justification only in the values of
the individual. The United Nations should therefore take
no action that is not in keeping with those values and is
not a faithful expression of this interdependent, unipolar
world that calls for unified criteria. We must make a
special effort to help young people so that they can carry
on the positive values of humankind for the sake of a
more integrated, more developed, more just and more
equitable world.
The ideal of any governments must be to seek peace,
progress and prosperity for its peoples. In this connection,
the efforts of the countries that are fighting to
3


democratize their societies be properly appreciated and
supported by countries with longer democratic experience.
It has been proved that penalizing governments and peoples
is counterproductive and makes them unable to promote
national development however much they want to. The
United Nations ought to assist these countries closely in
their economic, social, technical and cultural advancement,
in keeping with the spirit of globalization and the actual
situation in each country.
We believe that the current United Nations system is
obsolete in terms both of decision-making and of the
effectiveness of its actions when it comes to dealing
properly with the difficulties and challenges facing its
members. Indeed, the proliferation of peacekeeping
operations in various parts of the world is proof that the
current conflict-prevention system is obsolete.
As an organization founded on democracy, the United
Nations must establish the principle across the board that all
parties must be given a hearing in all bodies, including the
Security Council, that take decisions affecting its Members.
Moreover, the most sophisticated nuclear technology should
be employed exclusively as a common shared possession to
be used for the benefit of all humankind rather than as
private property that benefits some to the detriment of
others.
We believe that in globalizing world politics and
policies, which is positive in theory in that it unifies socio-
political criteria, States should nevertheless implement the
philosophy by adopting specific measures that are in
keeping with the specific characteristics of each country. In
this connection, Equatorial Guinea has particular experience
in implementing its programme of transition to a multi-
party system by applying the theory of the democratic test,
a way to involve the people in taking all the political
decisions that affect them. As a result, our transition has
been peaceful, orderly and calm because our people
themselves, no one else, are responsible for the measures
adopted, which all political actors must respect.
A progressive and continuous process of adaptation by
the authorities and by the people themselves is needed so
that they acquire the right sort of culture in which human
rights and democracy can be respected. In that connection,
we welcome the efforts by the Commission on Human
Rights to adopt a special assistance programme for
Equatorial Guinea to promote and ensure respect for human
rights there.
We are party to all the human rights treaties and
conventions and have adopted a wide-ranging framework
of laws and regulations to protect human rights. However,
the lack of infrastructure makes it difficult for the people
to enjoy in full the various services to which they are
entitled.
I would conclude by making clear our political
resolve to contribute to the maintenance of international
peace and security, promote close friendship and mutually
beneficial cooperation between all States and promote
economic, scientific and technological development
throughout the world. The Republic of Equatorial Guinea
stands open to the world as a peaceful State that puts
dialogue and negotiation first, rejecting force of any kind
as a means of resolving conflicts.
We hope that the year 2000, which is almost on us,
will become a milestone in establishing a world truly
committed to peace, progress and prosperity for
humankind.



